


110 HR 6787 IH: Healthy Forests Restoration Amendments

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6787
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Walden of Oregon
			 (for himself, Ms. Herseth Sandlin,
			 Mr. Bishop of Utah,
			 Mr. Hastings of Washington,
			 Mrs. McMorris Rodgers,
			 Mr. Rehberg, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend Healthy Forests Restoration Act of 2003 to
		  expand the areas of Federal land on which hazardous fuel reduction projects may
		  be conducted under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Forests Restoration Amendments
			 Act of 2008.
		2.Expansion of
			 Federal land eligible for hazardous fuel reduction projectsSection 102(a) of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6512(a)) is amended—
			(1)in paragraph (2),
			 by striking condition class 3 Federal land and inserting
			 Federal land; and
			(2)by striking
			 paragraphs (3) and (4) and inserting the following new paragraphs:
				
					(3)Federal land that is described as condition
				class 2 or condition class 3;
					(4)Federal land on which there is windthrow,
				blowdown, or ice storm damage or an infestation of disease or insects;
				and
					.
			
